NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        NOV 20 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

RANJIT SINGH GHOTRA,                            No.    15-73146

                Petitioner,                     Agency No. A088-734-492

 v.
                                                MEMORANDUM*
JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted November 15, 2017**


Before:      CANBY, TROTT, and GRABER, Circuit Judges.

      Ranjit Singh Ghotra, a native and citizen of India, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen

removal proceedings. We have jurisdiction under 8 U.S.C. § 1252.

      In assessing Ghotra’s claim of ineffective assistance of counsel, the BIA did


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
not have the benefit of Barajas-Romero v. Lynch, 846 F.3d 351 (9th Cir. 2017),

which holds that the “one central reason” standard applies to asylum but not to

withholding of removal. In addition, the BIA did not address whether the proposed

particular social group was cognizable. Because the BIA’s rejection of Ghotra’s

ineffective assistance claim relies in part on the agency’s underlying denial of

withholding of removal for failure to show “one central reason” and because the

BIA did not address whether Ghotra’s proposed particular social group is

cognizable, we remand for the BIA to address his ineffective assistance claim.

      PETITION FOR REVIEW GRANTED; REMANDED.




                                          2                                   15-73146